—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction for burglary, third degree, arising out of *1012an entry into an occupied building. We find no merit to his contention that there was insufficient proof of his intention to commit a crime within the building. Intention to commit a crime may be inferred from proof of circumstances surrounding the entry such as the evidence adduced here that the entry was forced (see, e.g., People v Barnes, 50 NY2d 375; People v Mackey, 49 NY2d 274; People v Terry, 43 AD2d 875). Nor do we find any abuse of discretion in the court’s denial of defendant’s request for an adjournment to retain counsel. We do not find the sentence excessive. (Appeal from judgment of Supreme Court, Erie County, Mintz, J. — burglary, third degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.